                 Case 18-50489-CSS              Doc 513      Filed 09/13/21       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

MAXUS ENERGY CORPORATION et al.,                               Case No. 16-11501 (CSS)

    Debtors.1                                                  Jointly Administered
MAXUS LIQUIDATING TRUST,

                                   Plaintiff,                  Adv. Proc. No. 18-50489 (CSS)
                         v.
YPF S.A., et al.,

                                   Defendants.

    NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                 SEPTEMBER 14, 2021 AT 3:00 P.M. (EASTERN)

     PURSUANT TO THE DIRECTION OF THE COURT, THE HEARING WILL NOW
               COMMENCE ON SEPTEMBER 14, 2021 AT 3:00 P.M.



     I. ORAL ARGUMENT IN ADVERSARY PROCEEDING 18-50489 (CSS) ON
        MOTION TO STAY

     1. [Sealed] YPF Defendants’ Motion Stay and Extend the Deadline for YPF Defendants’
        Compliance with the August 19, 2021 Discovery Order [Adv. D.I. 492] (Date Filed:
        August 30, 2021)

         Related Documents:

              a. Plaintiff’s Opposition to YPF Defendants’ Motion to Stay and Extend the
                 Deadline to Comply with the August 19, 2021 Discovery Order and Cross-Motion
                 to Sanction the YPF Defendants for Their Failure to Comply with the August 19,
                 2021 Production Order [Adv. D.I. 507] (Date Filed: September 7, 2021)

              b. YPF Defendants’ Reply Memorandum of Law in Further Support of the YPF

1
     The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal
     tax identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus
     International Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal
     Company (7425). The address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas
     77042.
2
     Amended items appear in bold.
            Case 18-50489-CSS         Doc 513      Filed 09/13/21     Page 2 of 3




             Defendants’ Motion to Stay and Extend the Deadline for YPF Defendants’
             Compliance with the August 19, 2021 Discovery Order [Adv. D.I. 512] (Date
             Filed: September 12, 2021)

      Status: The hearing on the Motion to Stay will go forward solely as a Zoom
              video hearing. Both video and audio will be through Zoom. CourtCall
              will not be utilized for this hearing. There will be no live witness
              testimony.

             All participants must register for the hearing at the link provided below as
             soon as possible to avoid being denied access to the hearing:

             Registration link:

https://debuscourts.zoomgov.com/meeting/register/vJIsfuigpj8pEtjvEHIP4hlEFHSfvY4-fWo


             You must use your full name when logging into Zoom or you will not be
             allowed into the meeting. Persons without internet access may contact Chambers
             staff to request the toll-free number to appear telephonically. Please contact
             Chambers at least one business day prior to the scheduled hearing.




                                               2
            Case 18-50489-CSS   Doc 513   Filed 09/13/21   Page 3 of 3




Dated: September 13, 2021                     Respectfully submitted,

                                              FARNAN LLP

                                              /s/ Michael J. Farnan
                                              Brian E. Farnan (Bar No. 4089)
                                              Michael J. Farnan (Bar No. 5165)
                                              919 North Market Street, 12th Floor
                                              Wilmington, DE 19801
                                              (302) 777-0300
                                              (302) 777-0301
                                              bfarnan@farnanlaw.com
                                              mfarnan@farnanlaw.com

                                              J. Christopher Shore (admitted pro hac vice)
                                              WHITE & CASE LLP
                                              1155 Avenue of the Americas
                                              New York, NY 10036-2787
                                              (212) 819-8200
                                              cshore@whitecase.com

                                              Attorneys for the Liquidating Trust




                                      3
